      Case 5:20-cv-00096-DCB-MTP Document 20 Filed 06/04/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

MANPREET SINGH                                                                     PETITIONER

VERSUS                                               CIVIL ACTION NO. 5:20-cv-96-DCB-MTP

SHAWN GILLIS                                                                     RESPONDENT

                                             ORDER

       THIS MATTER is before the Court on Petitioner’s Motion for Release from Detention or

Bond [6]. Having carefully considered the parties’ submission, the record, and the applicable

law, the Court finds that the Motion [6] should be denied.

                                        BACKGROUND

       Manpreet Singh, a citizen of India, challenges his continued immigration detention at the

Adams County Detention Center (“ACDC”). After filing his Petition [1] for writ of habeas

corpus, he filed the instant Motion [6] requesting bond. Petitioner asserts that he suffers from

asthma and, therefore, must be immediately released from custody due to his vulnerability if he

contracts COVID-19. He contends that ICE’s detention centers are ill-equipped to manage an

infectious disease outbreak and that “the medical systems in the rural communities surrounding

[ACDC] have limited capacity to provide emergency and intensive medical care.” Mot. [6] at

10. Immediate release on bond is necessary, in Petitioner’s opinion, because his health could

possibly decline. Id. at 18.

       At the time of filing the Motion [6], Petitioner represented that there were nine active

cases of COVID-19 at ACDC. On May 6, 2019, however, when Shawn Gillis filed his Response

[13], the active cases at ACDC had declined to four.




                                                 1
      Case 5:20-cv-00096-DCB-MTP Document 20 Filed 06/04/20 Page 2 of 5




       Shawn Gillis, the Warden of ACDC, opposes Petitioner’s request to be released pending

a determination of his petition. Respondent argues that Petitioner has not satisfied the stringent

test for bond in habeas proceedings and that ACDC has taken and is taking meaningful steps to

reduce the spread of COVID-19 in the facility.

       In support of the Response [13], a declaration from Robert Hagan, Acting Assistant Field

Director for ICE, was attached. Resp. [13], Ex. A. The declaration outlines the protocols in

place at ACDC to prevent the spread of COVID-19. Each detainee is screened for disabilities

upon admission and reasonable accommodations are provided, as medically appropriate. Id. at 2.

During intake, detainees are also screened for COVID-19 symptoms and asked to confirm

whether they have been exposed to confirmed cases of COVID-19. Id.

       Detainees who exhibit symptoms of the virus are placed in isolation and tested. Id.

Detainees with suspected and confirmed cases of COVID-19 are placed in single-cell isolation

pods and their meals and medical care occur in the isolation pod. Id. at 3. When the staff

interacts with these detainees they wear full PPE. Id. As of May 6, 2020, there were four

confirmed cases of COVID-19 at ACDC and zero suspected cases. Id.

       ACDC is not overcrowded. The facility can house 2,300 detainees and currently houses

811. Id. at 4. Each pod currently houses 50-80 detainees. Id. In most instances, there are

enough beds that a detainee does not have to share a bunk bed with another detainee. Id.

       One pod in the facility has produced positive COVID-19 cases. Id. Petitioner is housed

on this pod and it has remained quarantined since a positive case was found. Id. All the positive

cases, however, were moved to a separate isolation unit after they were suspected of having

COVID-19. Id.




                                                 2
       Case 5:20-cv-00096-DCB-MTP Document 20 Filed 06/04/20 Page 3 of 5




        Social distancing is encouraged while the detainees eat and engage in recreation. Id. In

instances where social distancing cannot be maintained, such as at the barbershop or

congregational programs, such activities have been suspended. Id.

        ACDC has also increased sanitation efforts. Id. at 5. Cleaning cycles have been

increased and ACDC uses bleach and other chemicals. Id. Surfaces that are high contact, such

as door handles, are cleaned every hour. Id. Hand sanitizer has also been placed throughout the

facility. Id.

        Traffic into the facility has decreased. All non-legal visits have been suspended and all

staff and vendors who enter the facility are screened and have their body temperature checked.

Id. Employees who exhibit symptoms or who may have come into contact with infected

individuals are sent home. Id.

        Petitioner filed his Motion for Release from Detention or Bond [6] on April 29, 2020.

Shawn Gillis filed his Response [11] on May 11, 2020. Petitioner then filed his Reply on May

18, 2020. This matter is ripe for review.

                                            ANALYSIS

        Petitioner cites to Calley v. Callaway, 496 F.2d 701 (5th Cir. 1974) to argue that he must

be granted a bond pending the determination of his Petition [1] to safeguard the Court’s ability to

rule on the merits of his Petition. In Calley, the Fifth Circuit considered a petition for habeas

corpus filed by a post-conviction military prisoner who wanted to remain confined on house

arrest instead of being transferred to the disciplinary barracks at Fort Leavenworth, Kansas. The

district court released the petitioner on a $1,000 bond pending determination of his habeas

petition. Id. at 702. The Fifth Circuit reversed the district court and found that release on a bond

was not justified. Id. at 703.



                                                  3
      Case 5:20-cv-00096-DCB-MTP Document 20 Filed 06/04/20 Page 4 of 5




       While the Fifth Circuit has not explicitly extended Calley to apply in alien habeas

petitions, this same standard has been applied by the Second Circuit when considering bail for an

alien challenging his detention through a habeas petition. See Mapp v. Reno, 241 F.3d 221, 226

(2d Cir. 2001). Additionally, the standard set forth in Mapp has been applied by district courts

within this circuit in alien habeas petitions. See Sacal-Micha v. Longoria, 2020 WL 1518861, at

*3 (S.D. Tex. Mar. 27, 2020); Sanchez v. Winfrey, 2004 WL 1118718 (W.D. Tex. Apr. 28,

2004); Brown v. Miller, 2014 WL 4929294, at *6 n.5 (W.D. La. Oct. 1, 2014).

       The Fifth Circuit articulated a two-part test to apply when a considering bond for a

petitioner bringing a habeas matter. First, the petitioner must raise substantial constitutional

claims in his petition on which he has a high probability of success. Calley, 496 F.2d at 702.

Second, there must also be extraordinary or exceptional circumstances which make the grant of

bail necessary to make the habeas remedy effective. Id.

       Examples of an extraordinary circumstance include the serious deterioration of a

petitioner’s health while incarcerated, a short sentence for a minor crime that is so near

completion that extraordinary action is necessary to make collateral review effective, or an

exceptional delay in processing a habeas corpus petition. Id. at n.1; see also Beasely v. Stephens,

623 F. App’x 192 (5th Cir. 2015); Kennedy v. Adler, 35 F. App’x 386 (5th Cir. 2002); Glidden v.

Sparkman, 2012 WL 2577530, at *1 (S.D. Miss. May 31, 2012).

       Petitioner has not demonstrated that an extraordinary circumstance exists that warrants

his release pending a decision on his habeas petition. Petitioner has not shown that his health has

declined, but only that he may face health issues in the future. While the Court is sympathetic to

the many challenges faced by individuals during the COVID-19 pandemic, it appears that ACDC

has taken and continues to take meaningful steps to prevent the spread of the virus.



                                                  4
      Case 5:20-cv-00096-DCB-MTP Document 20 Filed 06/04/20 Page 5 of 5




       The Court does not find an extraordinary circumstance warranting release, as

contemplated by the Fifth Circuit in Calley. See also Sacal-Micha, 2020 WL 1518861 at *5

(“accepting [petitioner’s] reasoning would logically require the release of all individuals

currently detained who are elderly or suffer from certain underlying medical conditions. The law

does not require such a generalized result”).

       The Court need not reach the first prong of the Calley test because Petitioner has not

prevailed on the second prong, as discussed above. See Nelson v. Davis, 739 F. App’x 254 (5th

Cir. 2018) (declining to reach the merits of a bond appeal when the petitioner failed to

demonstrate extraordinary or exceptional circumstances). Even so, while Petitioner has raised

substantial issues for consideration and briefing continues, the Court is not convinced at this

stage that he has a high probability of success.

       IT IS, THEREFORE, ORDERED that Petitioner’s Motion [6] for Release from Detention

or Bond is DENIED. The Petition [1] remains pending and the issues presented will be

addressed in due course following the submission of supplemental briefs.

       THIS the 4th day of June, 2020.

                                                s/ Michael T. Parker
                                                United States Magistrate Judge




                                                   5
